Citation Nr: 0201714	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than 
August 11, 2000, for a 50 percent rating for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 and again from December 1980 to December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which increased the veteran's 
30 percent evaluation for PTSD to 50 percent, effective 
August 11, 2000.  The veteran disagrees with the effective 
date of the increase.  Therefore, the current appeal ensued.  

The veteran was notified by the Board in November 2001 that 
the attorney he had appointed to represent him before VA was 
no longer authorized to represent VA claimants, effective 
October 10, 2001.  The veteran was provided representation 
choices and informed of what he must do next.  He was told 
that if he did not respond within 30 days, the Board would 
assume that he wanted to represent himself and review of his 
appeal would be resumed.  The veteran has not responded to 
the Board's correspondence and therefore, appellate review of 
his claim has resumed.  


FINDINGS OF FACT

1.  The RO received a claim for an increased evaluation for 
PTSD from the veteran on August 11, 2000.

2.  Private medical records dated August 2000 were associated 
with the veteran's claim in August 2000.

3.  The veteran underwent a VA examination in connection with 
this claim in November 2000.  

4.  By rating decision of July 2001, the veteran's rating for 
PTSD was increased from 30 percent to 50 percent, effective 
August 11, 2000.  


CONCLUSION OF LAW

An effective date earlier than August 11, 2000 for a 
50 percent rating for PTSD is not warranted.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Entitlement to service connection for PTSD was established in 
a December 1997 rating decision.  A 30 percent evaluation was 
established effective April 28, 1997, the date of the claim.  
In December 1997, the veteran filed a notice of disagreement 
(NOD) with the initial 30 percent evaluation.  In June 2000, 
the Board determined that the schedular criteria for an 
initial rating in excess of 30 percent for the veteran's 
service-connected PTSD had not been met.  

On August 11, 2000, the RO received a claim from the veteran 
applying for an increased evaluation for PTSD.  

In September 2000, the RO received a psychological evaluation 
report from Patricia L. Griffen, Ph.D.  Dr. Griffen indicated 
that the veteran had been referred by his attorney, and that 
the purpose of the evaluation was to establish a differential 
diagnosis.  It was established that the veteran was under 
quite a bit of stress that had built up over the years.  The 
pertinent diagnostic impression was PTSD.  

In September 2000, the veteran's attorney submitted a Medical 
Assessment of Ability to do Work-Related Activities from Dr. 
Griffen.  The assessment indicated that the veteran was under 
a tremendous amount of stress and had only recently begun 
treatment for PTSD.  He was having problems with insomnia, 
nightmares and was sleep deprived.  He had been started on 
medication over a year before the date of the assessment, and 
that resulted in him having problems with his memory.  He 
related that his job was somewhat automatic, and he was able 
to function to a certain degree because everything was so 
routine.  He also related that he had used all of his sick 
leave for physical ailments.  

In November 2000, the veteran underwent a VA psychiatric 
examination.  The veteran was tearful during the examination.  
He seemed increasingly upset when talking about his PTSD 
symptomatology.  Eye contact was somewhat limited.  Speech 
was within normal limits in rate and rhythm.  His predominant 
mood was one of considerable depression, and affect was 
appropriate to content.  His thought processes and 
associations were logical and tight with no loosening of 
associations noted, nor was there any confusion.  No gross 
impairment in memory was observed, and the veteran was 
oriented in all spheres.  Hallucinations were not complained 
of, and no delusional material was noted during the 
examination.  The veteran's insight was adequate, as was his 
judgment.  He reported increasing recent suicidal ideation, 
but denied any immediate intent.  He denied homicidal 
ideation.  The impression was PTSD, chronic.  His global 
assessment of functioning (GAF) was 48.  

By rating decision of July 7, 2001, the veteran's 30 percent 
rating for PTSD was increased to 50 percent, effective 
August 11, 2000.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

In November 2000, there was a significant change in the law 
in the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This claim for earlier effective date was filed after the 
effective date of the VCAA, and the Board must now address 
the question of whether there is any duty of assistance or 
notice required by the new law that has not already been 
substantially completed in this case.  The RO has not 
notified the veteran of the provisions of the VCAA, so the 
Board must consider whether there is any prejudice to him in 
the Board's consideration of the Act in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

In this case, the veteran has been given notice of the laws 
and regulations pertaining to earlier effective dates in the 
August 2001 statement of the case (SOC).  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an earlier effective date.

He has been advised of the evidence that would support or 
help substantiate his claim in the SOC.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that there is a duty to attempt to obtain 
VA treatment records if relevant to the claim.  38 U.S.C.A. 
§ 5103A(c).  VA outpatient treatment records from August 1999 
to February 2000, show the veteran was seen on only one 
occasion, in February 2000, indicating that the veteran was 
seen for medication refill, as he was out of medication.  On 
all other occasions, he did not report for his VA outpatient 
treatment.  Together these records and examinations provide 
an adequate medical record.  At this time, nothing in the 
record suggests that additional  outpatient treatment records 
and/or examination have not been obtained.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish an earlier effective date.  He specifically 
indicated in his substantive appeal (VA 1-9) that he did not 
desire a BVA hearing and he did not relate in his VA 1-9 or 
any other correspondence that he wanted a RO hearing.  He has 
been provided ample opportunity to present evidence, and he 
has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.



B.  Application of Law to Facts

The veteran contends, in essence, that his service-connected 
PTSD disability warranted a 50 percent evaluation prior to 
August 11, 2000.  He claims that the effective date of the 
50 percent evaluation should be July 2000, instead of the 
present August 2000. 

The effective date of an increased evaluation for a service-
connected disability is governed by law and regulation.  
Under generally applicable criteria, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  However, the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date; otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2001).  

On August 11, 2000, the RO received a claim for an increased 
evaluation for PTSD.  An initial disability rating in excess 
of 30 percent for PTSD had been previously denied by the 
Board in June 2000.  In connection with the August 11, 2000 
claim for an increased evaluation, a private psychiatric 
evaluation, dated August 28, 2000; a Medical Assessment of 
Ability to Do Work-Related Activities, dated August 29, 2000; 
and a VA examination report, dated November 9, 2000, were 
associated with the claims folder.  None of the evidence 
submitted in connection with this claim is dated prior to 
August 11, 2000, the date of the claim.  In assigning the 
increased evaluation for PTSD effective the date the 
veteran's claim for increase was received, the RO properly 
applied the law.  There is no medical evidence dated any 
earlier than August 11, 2000 on which a higher evaluation 
might be based, and the RO assigned the correct effective 
dated for the 50 percent evaluation.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).



ORDER

Entitlement to an effective date prior to August 11, 2000, 
for assignment of a 50 percent evaluation for PTSD is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

